Citation Nr: 1017272	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  05-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from May 1962 to March 
1963 in the Marine Corp.  The Veteran was also a member of 
the Army National Guard from March 1985 to March 1993.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this issue for further 
development in June 2007.  

Further, the issues of entitlement to service connection for 
right and left knee disabilities were also on appeal and 
remanded by the Board in June 2007.  However, a subsequent 
rating decision in November 2009 granted service connection 
for these disabilities.  Thus, as this was a full grant of 
the benefits sought on appeal, these issues are no longer in 
appellate status. 

February 2010 statements from the Veteran suggest he may be 
raising a claim for entitlement to service connection for 
sleep apnea.  As this issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ), the Board does not 
have jurisdiction and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
right hip disability.  Specifically, the Veteran is claiming 
that her right hip disability is secondary to her service-
connected disabilities.  The June 2007 remand directed the RO 
to afford the Veteran another VA examination and opinion to 
determine whether a medical nexus existed between the 
Veteran's non-service connected right knee, left knee and 
right hip disabilities and the Veteran's service-connected 
residuals, fracture of the distal third tibia.  The Board 
also directed the RO to review the examination report and 
determine if any additional medical questions should be posed 
to the examiner in view of the findings on examination, such 
as if the examiner found that a right knee disability was 
related to service or to a service-connected disability, an 
opinion may be necessary on the question of whether any right 
hip disability was proximately due to or caused by, or had 
been aggravated by, the right knee disability.  

The Veteran was afforded a VA examination in October 2009.  
The examiner unequivocally found that the Veteran's right hip 
disability was not proximately due to aggravated by her 
service-connected residuals, fracture of the distal third 
tibia.  However, based on positive opinions from this 
examination, the RO granted service connection for right and 
left knee disabilities, but failed to seek additional 
opinions as to whether the Veteran's right hip disability was 
proximately due to or caused by, or aggravated by her now 
service-connected right and left knee disabilities.  Thus, in 
order to comply with the Board's June 2007 remand, the RO 
must afford the Veteran another VA examination and opinion to 
determine whether a medical nexus exists between the 
Veteran's non-service connected right hip disability and the 
Veteran's service connected right and left knee disabilities.  
See Stegall v. West, 11 Vet.App. 268 (1998).  

Further, the June 2007 remand also directed the RO to send 
notice of the information and evidence necessary to 
substantiate the issue on appeal under a secondary theory of 
entitlement pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  The RO sent notice to the Veteran in June 2007.  
However, this notice only provided information concerning 
entitlement to service connection as directly related to 
service.  Thus, in order to comply with the Board's June 2007 
remand, the RO must send notice of the evidence necessary to 
substantiate the issue of entitlement to service connection 
for right hip disability under a secondary theory of 
entitlement.    See Stegall v. West, 11 Vet.App. 268 (1998).

Moreover, it looks like the most recent supplemental 
statement of the case was sent to an old address for the 
Veteran and returned as undeliverable.  The RO should ensure 
that any further documents sent to the Veteran are sent to 
her current address of record. 

Lastly, in light of the need to remand, the RO should obtain 
VA treatment records from July 2007 to the present.  See 
38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran 
with an appropriate VCAA letter, which 
includes notice of the information or 
evidence necessary to substantiate the 
issue on appeal under the theory of 
entitlement as secondary to her 
service-connected disabilities.  

2.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from July 2007 to the present 

3.  The Veteran should be scheduled for a 
VA orthopedic examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All disorders of the right 
hip found on examination should be 
clearly reported.  Any medically 
indicated tests, such as x-rays, should 
be accomplished.  After reviewing the 
claims file and examining the Veteran, 
the examiner should respond to the 
following:

        a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current right hip disability is 
proximately due to, or caused by, the 
Veteran's service-connected right and/or 
left knee disabilities?  

     	b)  Is it at least as likely as 
not (a 50% or higher degree of 
probability) that any current right hip 
disability has been aggravated by the 
Veteran's service-connected right and/or 
left knee disabilities? 

A detailed rational for all opinions 
expressed should be provided. 

4.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the 
above questions have been clearly 
answered and a rationale furnished for 
all opinions.  If not, appropriate action 
should be taken to remedy any such 
deficiencies in the examination report. 

5.  After all necessary development has 
been accomplished, the RO should review 
the expanded records and readjudicate the 
issue on appeal.  If the benefit remains 
denied, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case to the correct address of record and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



